COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        Lawrence Adams v. The Estate of Ted Whiteknight,
                            Deceased, and Mustang Security and Investigations

Appellate case number:      01-18-00294-CV

Trial court case number:    2016-32230

Trial court:                164th District Court of Harris County

       Appellant, Lawrence Adams, has filed a notice of the appeal of the trial court’s
summary judgment order, signed on January 26, 2018. Appellant also has filed a motion
to extend the time to file his appellant’s brief. The motion is granted.

       Appellant’s brief is due to be filed no later than September 24, 2018.

       It is so ORDERED.
Judge’s signature: /s/ Russell Lloyd
                    Acting individually      Acting for the Court

Date: August 21, 2018